*1376ORDER DECLINING JURISDICTION AND DIRECTING DISMISSAL OF PETITION
On this 8th day of March, 1974, this Court declines jurisdiction herein and directs dismissal of the Petition for Writ of Habeas Corpus and Motion for Bail, for the reason the petition discloses that the present incarceration of petitioner arises from punishment assessed by respondent, The Honorable Floyd L. Martin, Judge of the District Court of Canadian County, Oklahoma, on a direct contempt charge. Under State of Oklahoma, ex rel. Glenn A. Young v. Hon. Charles S. Woodson, Judge of the District Court of Creek County, No. 46,564, Supreme Court of the State of Oklahoma, December 11, 1973, the exclusive jurisdiction in contempt cases, both civil and criminal, is vested in said Court.
Accordingly, said Petition and Motion are dismissed.